Citation Nr: 0404828	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. R.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated October 2001 and March 
2002 by the Sioux Falls, South Dakota, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, inter alia, 
denied the veteran's claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on being housebound.

FINDINGS OF FACT

1.  The veteran is service connected only for post-traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling 
from December 5, 1996.

3. The veteran is not blind, nor does she have loss of use of 
both feet or one hand and one foot as the result of her 
service-connected psychiatric disability; she is not 
bedridden or helpless due to her service-connected 
psychiatric disability.

4. The veteran is not permanently confined to her home due 
solely to her service-connected psychiatric disability.

5.  The veteran does not require the regular aid and 
attendance of another person to assist her in the daily 
activities of living or to protect her from the hazards of 
her environment.




CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of housebound status have not 
been met.  38 U.S.C.A. § 1114(l)(s) (West 2002); 38 C.F.R. §§ 
3.350(b)(i), 3.352(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in a statement of the case (SOC) dated 
in April 2002.  The April 2002 SOC included a summary of the 
requirements for aid and attendance benefits, along with an 
explanation of the applicable laws and regulations.  Thus, 
the claimant was notified of the information and evidence 
needed to substantiate the claim.

The April 2002 SOC also included a summary of the the 
provisions of  VCAA, along with an explanation of what 
portion of the required evidence and information VA would 
obtain for her.  For example, the SOC informed the appellant 
that VA would obtain records from other Federal agencies and 
VA would make efforts to obtain records not in custody of a 
Federal department or agency, with specific references to 
records from state and local governments, private medical 
care providers, and current and former employers.  The April 
2000 SOC also notified the appellant of what portion of the 
evidence and information she needed to provide.  For example, 
the appellant was told that she needed to give VA enough 
information to locate and identify existing records.   (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  

After the notices were given to the claimant in the SOC of 
April 2002, the development of the claim continued and 
additional evidence was added to the record.  In October 
2002, the RO re-adjudicated the claim, taking into 
consideration all the evidence of record, and sent the 
appellant a supplemental SOC.  In correspondence dated 
November 2002, the veteran reported that she had no further 
evidence in her possession to submit in furtherance of her 
claim and requested that the appeal be forwarded to the Board 
for appellate adjudication.

As a result of the development that has been undertaken, no 
further action is necessary to comply with the VCAA 
provisions regarding notice and the appellant's right to be 
heard.  At this time, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.  
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.



Factual Background

By rating decision of August 2000, the veteran was granted 
service connection and a 100 percent evaluation for PTSD, 
effective from December 5, 1996.  PTSD is the veteran's only 
service-connected disability at this present time.

The current appeal stems from the veteran's application for 
special monthly compensation that was filed with VA in 
February 2001.  In this regard, we note that in 
correspondence dated September 2002, she stated that "I am 
not entirely housebound, in that when I am forced to, I do go 
to doctor's appointments at Ft. Meade, to church a couple of 
times a month and to get my mail and to the grocery store 
when I absolutely have to go."  Additionally, she reported 
in correspondence dated March 2003 that "(i)f it weren't for 
the regular sessions with (my VA clinical psychologist), I 
can't imagine what I would do.  Yes, I do make the drive to 
see him on a regular basis.  And yes, I do drive to Ft. 
Meade.  But between my house and Ft. Meade there is only one 
town to go through, and my car has tinted windows.  But even 
with that, I still have panic attacks and often have to pull 
over to gather my self together."

Evidence in support of the veteran's claim for special 
monthly compensation includes her personal written statements 
and the transcript of an RO hearing conducted in January 2002 
in which she and her lay witness, Ms. R.A., testified in 
essence that the veteran's service-connected PTSD imposed 
such a severe degree of psychiatric impairment upon her daily 
life that she was prone to forget tasks she was in the middle 
of performing, such as cooking food, and that this imposed 
the risk of accidentally causing a fire.  She also needed to 
be reminded to eat.  However, she was able to remember to 
keep her medical appointments but only through extra effort 
on her part to record her schedule.  The veteran reported 
that she was semi-reclusive and inclined to stay inside at 
home whenever possible although she was able to drive herself 
to her appointments and to do her shopping.  She stated, 
however, that she did not like driving long distances.

The file also includes a pair of statements from the 
veteran's VA clinical psychologist (a Ph.D. degree holder), 
dated January 2001 and June 2002, in which the psychologist 
presented his opinion that the veteran's PTSD significantly 
impaired her ability to concentrate and remember such tasks 
as meeting her medication requirements and that she was prone 
to forgetfulness, resulting in additional hazards to her 
safety if she were required to cook for herself.  The 
psychologist presented his opinion that the veteran could 
profit from assistance in the form of a companion who could 
maintain her medication schedule and assist her with her 
other household responsibilities.  He also presented the 
following statement in June 2002:

"While I am not in a position to determine (the 
veteran's) appropriateness for Aid and Assistance, 
I can state that she is in need of assistance in 
managing her (activities of daily living as her 
PTSD symptoms) significantly impair her daily 
functioning."

The veteran also presented written lay witness statements 
from her friends, Ms. T.A. and Ms. R.A., respectively dated 
in January 2002 and July 2002, which state, in essence, that 
based on their personal knowledge of the veteran it was their 
opinion that she was unable to cook and clean for herself and 
to tend to her pets.  With regard to her pets, the claims 
file includes copies of a report dated April 2002 from the 
veteran's local animal control department which shows that 
she was cited for animal abuse after her home was entered and 
a pair of dead dogs and several other cats were found in a 
state of poor health and neglect, living in filthy and 
unsanitary conditions.  The veteran contends that this report 
supports her assertion that she requires the regular aid and 
attendance of another person to allow her to keep her pets 
and maintain the cleanliness of her home.  

The file also contains a report of contact dated July 2002 in 
which the veteran reported to the RO that she was married but 
not living with her spouse at the time, but indicated that he 
was going to be moving back to live with her.

The other pertinent evidence associated with this claim 
includes the reports of VA examinations conducted in March 
2001 and August 2002 to assess the veteran's housebound 
status and whether she required aid and attendance.  Both 
reports of the March 2001 and August 2002 examinations show 
that the veteran was concerned about being forgetful and 
being prone to panic attacks and agoraphobia and reported 
that she was uncomfortable with leaving her house alone.  
However, was able to manage her own financial affairs and was 
able to operate an automobile and drive to her examination 
unattended.  The examiner opined that the veteran was not 
hospitalized or bedridden and that she was able to protect 
herself from the hazards and dangers of the daily 
environment.  She paid for the assistance of others to help 
her maintain her housekeeping.  She reported that she used a 
walker, a cane and other assistive devices but on examination 
she was able to ambulate independently.   Her best-corrected 
visual acuity was greater than 5/200.  The examiner stated in 
the report of the March 2001 examination that she could find 
no evidence of any medical condition on physical examination 
that impaired her ability to perform the basic activities of 
daily living.  In the August 2002 examination report, the 
examining physician reported that she had reviewed the 
veteran's psychiatric and medical history and diagnosed her 
with depression, borderline personality disorder and PTSD 
with fibromyalgia and headaches.  The veteran was able to 
leave her house independently.  The physician expressed her 
opinion that she was unable to identify any medical 
conditions on examination that rendered the veteran 
housebound or in need of assistance for activities of daily 
living or protection from ordinary hazards.  

The report of a VA psychiatric examination conducted in 
August 2002 shows that the veteran's Axis I diagnosis 
included PTSD, major depression, panic disorder with 
agoraphobia and disassociative identity disorder.  She was 
deemed to be capable of managing her own financial affairs 
although she had occasional difficulty performing routine 
activities of daily living.  She was totally impaired from 
performing workplace-related tasks due to incapacitating 
impairment in her ability to focus on timely task completion 
and to tolerate increased mental demands and workplace-
related stress.



Analysis

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on being housebound.  In that 
regard, compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers inherent in 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2003).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2003).

The veteran in the present case has not demonstrated that she 
is bedridden or housebound by her PTSD, which is her sole 
service-connected disability.  Notwithstanding her diagnosis 
of agoraphobia and panic attacks, she has, by her own 
admissions, demonstrated that she has been able to 
independently leave her home when necessary to shop for 
herself, attend church and make her regular counseling 
appointments with her clinical psychologist.  We also find 
that she is not so helpless as to require the regular aid and 
attendance of another person.  VA psychiatric examination in 
August 2002 shows that the veteran was capable of managing 
her own financial affairs.  Although she was noted to have 
occasional difficulty performing routine activities of daily 
living, notwithstanding the supportive statements of her lay 
witnesses, her clinical psychologist (who, by his own 
admission, stated that he was not in a position to determine 
the veteran's appropriateness for aid and attendance), and 
her own contentions to the effect that she needed the regular 
aid and attendance of another person, the findings obtained 
on VA examinations conducted by a qualified physician in 
March 2001 and August 2002 indicate that the veteran was able 
to leave her house independently and that there were no 
medical conditions on examination that rendered the veteran 
housebound or in need of assistance for activities of daily 
living or protection from ordinary hazards.  Although her 
PTSD has not been associated with any visual impairment 
affecting the veteran, we note that her corrected visual 
acuity was 5/200 and she was able to operate a motor vehicle 
independently, thus indicating that she is far from being 
blind in both eyes.  The examination also does not show that 
she has lost the use of both feet or one hand and one foot 
due to her service-connected psychiatric disability.  In view 
of the foregoing discussion, we cannot find in favor of the 
veteran's appeal.  Her claim of entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person or on being housebound must 
therefore be denied.


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of another person or on being 
housebound is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



